In a negligence action, order substituting attorneys and allowing the former attorney a percentage of any recovery which may be had by settlement or judgment modified so as to allow the attorney the sum of $100 for his compensation and three dollars for disbursements made by him, and as so modified affirmed, in so far as an appeal is taken therefrom, without costs. In our opinion, it was error for the Special Term to fix the appellant’s compensation by a percentage upon any recovery which may be had. The appellant is entitled to the fair value of the services performed by him thus far. (Matter of Krooks, 257 N. Y. 329.) Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.